MEMORANDUM **
Laura Flores-Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review questions of law de novo. Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005). We deny the petition for review.
The BIA correctly affirmed the IJ’s removal order based on its prior determination that Flores-Hernandez was ineligible for cancellation of removal. See Lolong v. Gonzales, 484 F.3d 1173, 1175 (9th Cir.2007) (en banc) (BIA need not remand to the IJ for issuance of a removal order where a determination of removability was already made by the IJ).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.